DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 7, 9 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the remainder of claim 7, no at on record could be found to teach: the receiver axis is disposed along or parallel to the applicator axis. The closest art found was Sauer (5,520,702, herein referred to as Sauer’702) in view of Sauer (5,431,666, herein referred to as Sauer’666) and Sauer (20120283749, herein Sauer’749). The claims as amended clarified the orientation of the applicator axis and the receiver axis, which overcomes the past interpretation of the art. Currently, no reasonable applicator axis and receiver axis can be drawn so that the receiver axis is disposed along or parallel to the applicator axis. The only reasonable axis arrangement has been depicted below, and this arrangement does not meet the claim. Modifying the combined device to read on this structure would not have been obvious because doing so would alter the primary operation of the device. Furthermore, a teaching reference could not be found. 

    PNG
    media_image1.png
    577
    915
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771